Opinion delivered June 10, 1874, by
Peirce. J.
This bill is filed to restrain the defendant, Robert Whitaker, from proceeding at law as landlord under the act of 1830, to recover possession of the premises No. 230 South Sixth street.
The plaintiffs allege that they are not tenants of Whitaker/but that they are vendees in possession of the premises under a contract of purchase *204of them from him. If so, they can defend at law in the ' proceeding to recover possession, by showing that the relation of landlord and tenant does not subsist between the parties; or that if it did, it has been determined by the contract of purchase, and possession under it, which they now set up as the ground of this bill.
The remedy sought by the plaintiff in the landlord and tenant proceeding is purely legal, and the defence is purely legal. There is no .reason, therefore, why a court of equity should interfere.
It is unnecessary, and therefore improper, to express any opinion in this proceeding as to the legal effect of the papers on which the parties respectively rely, or on any of the questions which may arise in the proceeding before the alderman. The special injunction is dissolved.